Citation Nr: 0318293	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  98-14 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
tinnitus.  

2.  Entitlement to a compensable rating for service-connected 
right ear mixed hearing loss with old scarring from eardrum 
perforation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel




INTRODUCTION

The veteran had active service from May 1945 to September 
1946.  This matter comes back before the Board of Veterans' 
Appeals (Board) following a remand of the United States Court 
of Appeals for Veterans Claims (Court) by Order dated March 
3, 2003.  This appeal originally arose from July 1998 and May 
1999 rating decisions by the Department of Veterans Affairs 
(VA), Regional Office (RO) in Louisville, Kentucky.

The RO received Form 21-4138 in December 1997 from the 
veteran.  In December 1997, the veteran filed a claim for 
service connection of a hearing impairment.  By a rating 
decision dated in July 1998, the RO granted service 
connection for severe, mixed right hearing loss, with history 
of perforation and scarring, effective December 2, 1997.  The 
veteran filed a Notice of Disagreement in August 1998 and the 
RO issued a Statement of the Case in August 1998.  In 
September 1998, the veteran filed a Substantive Appeal in 
which he continued to complain that he was entitled to a 
higher initial evaluation for right ear hearing loss.  The RO 
issued a Supplemental Statement of the Case in April 1999 and 
continued the noncompensable evaluation.  In May 1999, based 
on findings reported in the February 2, 1999 VA examination 
report and a medical opinion provided in an April 1999 
addendum, the RO granted service connection for right ear 
tinnitus, rated at noncompensable, effective February 2, 
1999.  

In October 1999, the veteran filed a claim for an increased 
evaluation for service-connected right ear tinnitus.  By an 
October 1999 rating decision, the RO increased the rating to 
10 percent effective June 10, 1999, the date the rating 
schedule criteria for evaluating tinnitus changed.  The 
veteran filed a Notice of Disagreement with the October 1999 
rating decision and the RO issued a Statement of the Case in 
January 2000.  The RO received the veteran's Substantive 
Appeal on the tinnitus claim in February 2000.  Based on 
findings reported in the February 8, 2000 VA examination 
report, by an April 2000 rating decision, the RO granted 
service connection for sensorineural hearing loss of the left 
ear, effective February 8, 2000.  The left ear disability was 
included with the evaluation of right ear mixed hearing loss, 
and thereby increased the rating to 20 percent, effective 
February 8, 2000.  The RO issued an April 2000 Supplemental 
Statement of the Case and continued the noncompensable 
evaluation for right ear hearing loss prior to February 8, 
2000.  The RO also continued evaluation of tinnitus as 
noncompensable even though the veteran now reported constant 
bilateral tinnitus.  

By a decision dated in May 2001, the Board denied a 
compensable evaluation for tinnitus prior to June 10, 1999 
and an evaluation in excess of 10 percent since that date.  
The Board also denied a compensable evaluation for right ear 
mixed hearing loss prior to February 8, 2000.  The veteran 
appealed the May 2001 Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  

In April 2002, the veteran through counsel filed a brief and 
advanced the following arguments:  (1) the Board failed to 
consider separate ratings for bilateral tinnitus; (2) the 
veteran was entitled to separate ten percent ratings for his 
service-connected tinnitus of the right and left ears, 
effective from February 8, 2000.  The veteran asserted that 
the rating criteria for evaluating tinnitus was ambiguous 
with respect to whether the ten percent rating provided was 
for unilateral or bilateral tinnitus.  Therefore, the 
ambiguity in the regulation should be resolved in the 
veteran's favor.  In July 2002, the Secretary of VA filed his 
brief and advanced the following arguments:  (1) the Board's 
decision should be affirmed as the Secretary's interpretation 
of 38 C.F.R. § 4.87, Diagnostic Code 6260 was consistent with 
the plain language of the regulation; (2) the veteran 
abandoned the issues of entitlement to an increased 
evaluation for right ear mixed hearing loss and entitlement 
to a compensable evaluation for tinnitus prior to June 10, 
1999.  The Secretary asserted that VA considered tinnitus a 
single disability, whether heard in one ear, both ears, or 
somewhere undefined in the head.  Additionally, the Secretary 
observed that the veteran presented no arguments on the 
issues of entitlement to a higher rating for right ear 
hearing loss and entitlement to a compensable rating for 
tinnitus prior to June 10, 1999.  Thus, the Secretary urged 
the Court to consider those issues abandoned.  The veteran 
through counsel filed a reply in July 2002.

By Order of the Court dated March 3, 2003, the Court vacated 
the May 2001 Board decision and remanded the veteran's claim 
for readjudication in light of Wanner v. Principi, 17 Vet. 
App. 4 (2003) (consolidated with Wright v. Principi, No. 01-
1012).  In Wanner, the Court remanded the veterans' claims 
after finding that the Board's statements of reasons and 
bases were inadequate because the Board failed 
to discuss the applicability of 38 C.F.R. § 4.25(b) to the 
veterans' claims for separate ratings for tinnitus of each 
ear.  In the instant appeal, the Court Order only addressed 
the tinnitus issue yet vacated the Board's entire decision.  
Therefore, the Board will readjudicate all issues that were 
properly before the Court.  


FINDINGS OF FACT

1.  The original and revised versions of Diagnostic Code 6260 
authorize a single 10 percent rating for tinnitus, regardless 
of whether it is perceived in one ear, both ears, or in the 
head, and precludes the assignment of separate ratings for 
bilateral tinnitus.  

2.  The veteran filed his claim for a higher rating for right 
ear tinnitus in October 1999, which was within a year from 
February 2, 1999, the date of the VA examination which showed 
an increase in disability.  

3.  The veteran was not deaf in the formerly nonservice-
connected left ear.  The veteran demonstrated Level III and 
Level IX hearing acuity in his right ear on the 1998 and 1999 
audiological examinations; the veteran also demonstrated an 
exceptional pattern of hearing impairment in the right ear 
manifested by Level VI and Level VII hearing acuity.  


CONCLUSIONS OF LAW

1.  Entitlement to a rating in excess of 10 percent for 
service-connected right and left ear tinnitus is not 
warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 4.87, Diagnostic Code 6260 (2002).

2.  Entitlement to a 10 percent rating for tinnitus on and 
after February 2, 1999, is warranted.  38 U.S.C.A. §§ 5103, 
5103A, 5110(a), (b)(2) (West 2002); 38 C.F.R. §§ 3.159, 
3.400(o) (2002).  

3.  A compensable evaluation prior to February 8, 2000, for 
right ear mixed hearing loss, with old scarring from eardrum 
perforation is not warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100, Tables VI, VIA, VII (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

During the pendency of this appeal, there was a change in the 
law pertaining to veteran's benefits.  The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2002).  The new statute 
revised the former section 5107(a) of title 38, United States 
Code, eliminating the requirement that a claimant must first 
come forward with evidence to well-ground a claim before the 
Secretary of VA is obligated to assist the claimant in 
developing the facts pertinent to a claim.  The new statute 
also provided that the veteran must be advised of the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claim.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Board notes that 
the issue of whether the veteran is entitled to separate 
ratings for tinnitus turns on an interpretation of the 
relevant regulation.  The Court has held that the VCAA has no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts, is dispositive of the 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 
(2002).  

In regard to the issue of whether the veteran is entitled to 
a compensable rating for right ear mixed hearing loss prior 
to February 8, 2000, the Board notes that all relevant 
evidence (i.e., evidence of the severity of the hearing loss 
prior to February 8, 2000) has already been associated with 
the claims file.  For that reason, the Board will not remand 
the veteran's claim on this issue to cure any procedural 
defects in notice.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (providing that strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (noting that remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).


Increased Rating for Tinnitus

The regulations pertaining to the evaluation of diseases and 
injuries of the ears were revised effective June 10, 1999.  
64 Fed. Reg. 25,202 (1999) [codified at 38 C.F.R. §§ 4.85-
4.87]  The former rating criteria provided a maximum 10 
percent rating for persistent tinnitus as a symptom of head 
injury, concussion, or acoustic trauma.  38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (1998).  The revised regulation provided 
a 
maximum 10 percent rating for recurrent tinnitus, regardless 
of its etiology.  A note following the revised diagnostic 
code indicates that a separate evaluation for tinnitus may be 
combined with an evaluation under diagnostic codes 6100, 
6200, 6204, or other diagnostic code, except when tinnitus 
supports an evaluation under one of those diagnostic codes.  
38 C.F.R. § 4.87, Diagnostic Code 6260 (2002).  

In Wanner v. Principi, 17 Vet. App. 4, 17-18 (2003), the 
Court invalidated that part of the regulation in effect prior 
to June 1999 that contained a trauma requirement for a 
compensable rating to apply.  

The regulation was revised further in May 2003 to add two 
additional notes following the diagnostic code as follows:

Note (2): Assign only a single evaluation 
for recurrent tinnitus, whether the sound 
is perceived in one ear, both ears, or in 
the head.

Note (3): Do not evaluate objective 
tinnitus (in which the sound is audible 
to other people and has a definable cause 
that may or may not be pathologic) under 
this diagnostic code, but evaluate it as 
part of any underlying condition causing 
it.

68 Fed. Reg. 25,822 (May 14, 2003).

VA's Office of the General Counsel (OGC) recently issued an 
opinion on the instant issue.   In VAOPGCPREC 2-03, OGC noted 
that "tinnitus is the perception of sound in the absence of 
an acoustic stimulus."  VAOPGCPREC 2-03 at p. 2, citing The 
Merck Manual 665 (17th ed. 1999).  The OGC referenced the 
notice of proposed rulemaking resulting in the amendment to 
Diagnostic Code 6260 in May 2003 for the medical explanation 
of tinnitus:

True (subjective) tinnitus does not 
originate in the inner ear, although 
damage to the inner ear may be a 
precursor of subjective tinnitus.  It is 
theorized that in true tinnitus the brain 
creates phantom sensations to replace 
missing inputs from the damaged inner 
ear, similar to the brain's creation of 
phantom pain in amputated limbs. . . .

True tinnitus, i.e., the perception of 
sound in the absence of an external 
stimulus, appears to arise from the brain 
rather than the ears.

See Schedule for Rating Disabilities:  Evaluation of 
Tinnitus, 67 Fed. Reg. 59,033 (Sept. 19, 2002) [citing 
Diseases of the Ear, H. Ludman, and T. Wright, 6th ed., 
chapter 11; Phantom auditory perception (tinnitus): 
mechanisms of generation and  perception, Neuroscience 
Research 8:221-2, P. Jasterboff, 1990; and Mechanisms of 
Tinnitus. Allyn and Bacon, 1995, J. Vernon and A. Moller 
(Eds.)].

Based on this medical explanation, the OGC found that "the 
perception of noise is the disability identified in true 
tinnitus, and the source of this perceived noise is not in 
either or both ears.  The undifferentiated nature of the 
source of the noise that is tinnitus is the primary basis for 
VA's practice, as reflected in the notice of proposed 
rulemaking, of rating tinnitus as a single disease entity."  
VAOPGCPREC 2-03, p. 3.  OGC therefore determined that the 
original and revised versions of Diagnostic Code 6260 
authorized a single 10 percent rating for tinnitus, 
regardless of whether it was perceived as unilateral, 
bilateral, or in the head, and precluded the assignment of 
separate ratings for bilateral tinnitus.  

The Board notes that it can consider this matter initially 
without remanding it to the RO.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  A precedential opinion of the OGC is as 
binding on the ROs as it is on the Board.  Thus, remanding 
the case to the RO would serve no useful purpose and 
accomplish nothing except to further delay resolution of this 
case.  See Soyini v. Derwinski, 1 Vet. App. at 546; Sabonis 
v. Brown, 6 Vet. App. at 430.  As such, the Board observes 
that precedential opinions of the OGC are binding on the 
Board.  See 38 U.S.C.A. § 7104(c) (West 2002); Splane v. 
West, 216 F.3d 1058 (Fed. Cir. 2000).  For that reason the 
Board finds that all versions of Diagnostic Code 6260 
preclude the assignment of separate disability ratings for 
bilateral tinnitus and that 10 percent is the maximum rating 
available for tinnitus.  

The regulations provide that except as otherwise provided in 
the Rating Schedule, disabilities arising from a single 
disease entity are to be rated separately.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.25(b) (2002).  
The assignment of separate ratings is, however, dependent on 
a finding that the disease entity is productive of distinct 
and separate symptoms; the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed. See 38 C.F.R. § 4.14 (2002); Brady 
v. Brown, 4 Vet. App. 203, 206 (1993).  As the OGC opinion 
makes clear, the disease entity of "tinnitus" has but one 
symptom-the perception of sound in the brain without 
acoustic stimulus.  Since tinnitus does not produce separate 
and distinct symptoms, the assignment of separate 
ratings for the right and the left ear is not appropriate.

The Board now considers whether the veteran is entitled to a 
compensable rating prior to June 10, 1999 in light of Wanner.  
In Wanner, the Court ordered the Board to consider whether 
the veteran met the criteria under the old criteria of 
Diagnostic Code 6260 for the period prior to June 10, 1999, 
pursuant to DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  
Wanner, 17 Vet. App. at 16.  Thereafter, the Court handed 
down Smith v. Principi, No. 01-623  (U.S. App. Vet. June 10, 
2003).  In Smith, the Court decided that the Board's 
conclusion that the veteran's tinnitus was not "persistent" 
as required by pre-1999 Diagnostic Code 6260 must be reversed 
because it was reached in a manner that was "arbitrary, 
capricious, [and] an abuse of discretion."  The Court found 
it difficult to discern between the requirements of 
"persistent" and "recurrent" in the pre-1999 and current 
diagnostic codes, respectively, and noted that any 
differences appeared negligible.  The Court maintained that 
the Board's definition of "persistent" and "recurrent" had 
overlapping definitions, and therefore, the Board's 
conclusion that the veteran's tinnitus was not "persistent" 
as required by pre-1999 Diagnostic Code 6260 must be reversed 
because it was reached in a manner that was "arbitrary, 
capricious, and abuse of discretion."  The Court ordered on 
remand to award a rating of 10 percent and to assign an 
effective date pursuant to 38 U.S.C. § 5110 (West 2002).

The medical evidence shows that the veteran's tinnitus was 
initially reported at a VA examination on February 2, 1999.  
At that time it was described as unilateral and periodic, 
occurring about once a month.  At a subsequent examination in 
February 2000, the tinnitus was established as bilateral and 
recurrent, occurring after noise exposure.  The Board relies 
heavily on the Court's interpretation that the differences 
between the terms "persistent" and "recurrent" are 
negligible.  It follows that the Board must also find that 
the differences between "recurrent" and "periodic" are 
also negligible as "'recurrent' is defined as, inter alia, 
'appearing or occurring again or periodically.'"  Smith, 
(quoting Webster's New World Dictionary 1007, 1123 (3d ed. 
1988)) (emphasis added).  To otherwise interpret the term 
would "'define[] [the regulatory term] too narrowly' as 
applied to tinnitus."  

The Board notes that the effective date for the award of an 
increased rating is generally the date of receipt of the 
claim or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(o)(1) (2002).  If, however, the claim is filed 
within one year of the date that the evidence shows that an 
increase in disability has occurred, the earliest date as of 
which an increase is factually ascertainable is used; 
otherwise, date of receipt of the claim.  38 C.F.R. § 
3.400(o)(2) (2002).  The veteran filed his claim for a higher 
rating for right ear tinnitus in October 1999, which was 
within a year from the date an increase was factually 
ascertainable on February 2, 1999, the date of the VA 
examination.  Therefore, the Board finds that the veteran is 
entitled to an award of 10 percent for tinnitus prior to June 
10, 1999.  The effective date is the earliest date as of 
which an increase is factually ascertainable, February 2, 
1999. 


Compensable Rating for Right Ear Mixed Hearing Loss prior to 
February 8, 2000

The report of the veteran's separation medical examination in 
September 1946 reflects that he then had chronic suppurative 
otitis media of the right ear. The rating decision of July 
1998 that initially established service connection recognized 
that chronic otitis media was known to cause hearing loss.  
Service connection was granted for the resulting right ear 
hearing loss on that basis.  

The February 1998 VA audiological examination report shows 
that the veteran reported a long history of right ear 
infections.  He believed that his right tympanic membrane had 
been perforated since childhood.  He complained of decreased 
hearing in the right ear with irritation and infection since 
basic training.  He reported difficulty with hearing in all 
listening situations.  Audiometric testing indicated that the 
veteran exhibited puretone thresholds, in decibels, as 
follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
70
70
80
75
74
LEFT
35
45
60
65
51

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 94 percent in the left ear.  The 
diagnoses were severe to profound mixed hearing loss for the 
right ear with good speech intelligibility scores, and a mild 
to moderately severe sensorineural hearing loss for the left 
ear with excellent speech intelligibility.  An otoscopic 
inspection indicated a possible perforated tympanic membrane 
of the right ear with a very unusual appearing eardrum and a 
normal left ear.  The ear examination revealed no active 
right ear disease.  

The February 1999 VA audiological examination report shows 
that audiometric testing indicated that the veteran exhibited 
puretone thresholds, in decibels, as follows:





HERTZ



1000
2000
3000
4000
AVG
RIGHT
80
75
90
85
83
LEFT
40
55
60
70
56

Speech audiometry revealed speech recognition ability of 48 
percent in the right ear and 86 percent in the left ear.  An 
otoscopic inspection revealed a dry ear canal with an obvious 
tympanic membrane perforation.  The audiologist diagnosed 
severe to profound mixed hearing loss in the right ear and 
mild to moderately severe sensorineural hearing loss.  Speech 
intelligibility in the right ear was poor and good in the 
left ear.  The examiner commented that the test results were 
consistent with those reported in February 1998 with the 
exception of decreased speech intelligibility in the right 
ear.  The ear examination revealed no active right ear 
disease.

Audiometric testing was conducted again on February 8, 2000.  
Based on findings reported in the February 2000 VA 
examination report, the RO granted service connection for 
sensorineural hearing loss of the left ear.  The left ear 
disability was included with the evaluation of right ear 
mixed hearing loss, and thereby increased the rating to 20 
percent, effective February 8, 2000.  

Hearing loss is evaluated under the provisions of 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100, Tables VI, VIA, VII of 
VA's rating schedule.  At the February 1998 VA audiological 
examination, the veteran demonstrated Level III hearing 
acuity in the right ear (puretone threshold average 74, 
speech discrimination score 88%) and Level I hearing acuity 
in the left ear (puretone threshold average 51, speech 
discrimination score 94%).  38 C.F.R. § 4.85, Diagnostic Code 
6100, Table VI (2002).  At the February 1999 VA audiological 
examination, the veteran demonstrated Level IX hearing acuity 
in the right ear (puretone threshold average 83, speech 
discrimination score 48) and Level II hearing acuity in the 
left ear (puretone threshold average 56, speech 
discrimination score 86%).  Id.  

The audiometric test results clearly showed that the veteran 
had hearing in his left ear.  Since, prior to February 8, 
2000, service connection was in effect for defective hearing 
in the right ear only and total deafness in the left ear was 
not present, the hearing in the left ear was properly 
considered to be unimpaired for rating purposes. 38 C.F.R. §§ 
3.383(a)(3), 4.85(f) (2002).  Under the regulations, hearing 
in the then nonservice-connected left ear, is considered to 
be at Level I.  Id.  Under Diagnostic Code 6100, a 
noncompensable evaluation is assigned where hearing acuity is 
at Level III or Level IX for one ear (right ear) and Level I 
for the other (nonservice-connected left ear).  38 C.F.R. § 
4.85, Diagnostic Code 6100, Tables VI, VII (2002). 

The regulations now provide that in cases of exceptional 
hearing loss, i.e. when the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIA, whichever results in the higher 
numeral.  38 C.F.R. § 4.86(a) (2002).  The provisions of 
38 C.F.R. § 4.86(b) (2002) provide that when the pure tone 
threshold is 30 decibels or less at 1,000 hertz, and 
70 decibels or more at 2,000 hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results is the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  

The veteran's right ear hearing loss demonstrated the 
exceptional pattern of hearing impairment described under 38 
C.F.R. § 4.86 (a) (2002).  Nevertheless, under Diagnostic 
Code 6100, a noncompensable evaluation is assigned where 
hearing acuity is at Level VI (puretone threshold average 74) 
or Level VII (puretone threshold average 83) for one ear 
(right ear) and Level I for the other (nonservice-connected 
left ear).  38 C.F.R. § 4.85, Diagnostic Code 6100, Tables 
VIA, VII (2002).

Accordingly, the veteran's right ear hearing impairment 
warrants a noncompensable rating prior to February 8, 2000.   
The December 2002 revision to 38 U.S.C.A. § 1160 does not 
affect this appeal.         

Finally, any limits on the veteran's employability due to his 
right ear hearing impairment prior to February 8, 2000 and 
tinnitus were contemplated in the award of a noncompensable 
rating and 10 percent rating, respectively.  The record does 
not show an exceptional or unusual disability picture not 
contemplated by the regular schedular standards that would 
warrant the assignment of an extraschedular rating.  Since 
application of the regular schedular standards is not 
rendered impracticable in this case, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extraschedular evaluation.  



ORDER

The appeal to establish entitlement to a disability rating in 
excess of 10 percent for tinnitus is denied.

Entitlement to a 10 percent rating for tinnitus on and after 
February 2, 1999, is granted.

Entitlement to a compensable rating prior to February 8, 
2000, for right ear mixed hearing loss with old scarring from 
eardrum perforation is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you. 


 


